DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-41 are presented for examination.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 10, 2020 was considered by the examiner.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 includes reference designations (such as “(100)”).  Such designations should not be used, as they might imply that the limitation requires particulars of the item designated, such as fully described in the specification.  Appropriate correction is required.
Claims 5-39 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 40-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites:  “logic block configured to issue requests to read from and write to storage over a first interface …”.  This is not clear whether it covers issuing the request over the interface, reading and writing over it, or both.  It also recites implementing communications links to storage, and to a second computer system.  However, these limitations are unclear because it is not known whether the link connected from the controller, or from another location.  It is not clear if the request, and/or perhaps the data to read and write, are sent over these links.   It also recites the first interface is a dedicated physical interface, but this is not clear because it is not known how the interface is dedicated, that is, to what it is dedicated.  Claim 40 recites the dedicated interface as well.  The remaining claims incorporate these limitations by dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1-4 and 40-41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharpe, “Just what is SMB?”, October 8, 2002.
As to claim 1, Sharpe discloses a computer system for use in a server system that provides computing resources to multiple different users (pg. 2, What is SMB?), the computer system comprising:
a logic block comprising one or more processing units that execute instructions, the logic block configured to issue requests to read from and write to storage over a first interface (logic block inherent in the server, figure on pg. 2); and
a controller (inherent in the Server, figure on pg. 2) configured to:
implement a communications link to storage (inherent in the Server, figure on pg. 2);
implement a communications link to a second computer system and to receive information identifying a current user of the logic block, from the second computer system (pg., 4, under Security, User Level; client used by User seen as the 2nd computer system); and
receive the requests to read from and write to storage from the logic block over the first interface, and to complete the requests (inherent in the Server, figure on pg. 2);
wherein the first interface is a dedicated physical interface between the logic block and the controller, whereby the controller can determine that communications over the first interface are communications with the logic block (elements such as processors, storage controllers of the Server inherently communicate over an interface, which can be interpreted as dedicated, to the extent recited); and
wherein the controller is configured to complete the requests to read from and write to storage using one or more storage locations of the storage that the current user of the logic block identified by the second computer system is permitted to use
As to claim 2, Sharpe discloses identifying a subsequent user and completing requests using predefined locations they are permitted to access (inherent to the extent recited, since the server will have defined access to storage, and access thereto by the user implies permission).
As to claims 3 and 4, Sharpe discloses the control connection for the controller to power up or reset the logic block, in response to instruction from the second computer system (since the authentication of a next user could be seen to reset the processors for this user).
As to claim 40, Sharpe discloses the method of operating substantially as described with regard to the functions indicated of the system of claim 1. 
As to claim 41, Sharpe discloses controller program, inherent in the server.
Claim(s) 1-4 and 40-41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mureinik, US 2016/0057147 A1.
As to claim 1, Mureinik discloses a computer system for use in a server system that provides computing resources to multiple different users (clients, Fig. 1), the computer system comprising:
a logic block comprising one or more processing units that execute instructions, the logic block configured to issue requests to read from and write to storage over a first interface (such as VMs 131, Fig. 1); and
a controller (such as Host controller, Fig. 1) configured to:
implement a communications link to storage (such as the link 107 to 105, Fig. 1);
implement a communications link to a second computer system and to receive information identifying a current user of the logic block, from the second computer system (via network 102, Fig. 1, also [0019]-[0021], [0029]-[0030], [0038]); and
receive the requests to read from and write to storage from the logic block over the first interface, and to complete the requests ([0022], where access to the virtual desktop requires access to the storage as recited);
wherein the first interface is a dedicated physical interface between the logic block and the controller, whereby the controller can determine that communications over the first interface are communications with the logic block (elements such as processors of the VMs inherently communicate over an interface with the controller at the host, which can be interpreted as dedicated, to the extent recited); and
wherein the controller is configured to complete the requests to read from and write to storage using one or more storage locations of the storage that the current user of the logic block identified by the second computer system is permitted to use ([0029]-[0030] where authentication implies second computer system is permitted to use, and [0022], where accessing a virtual desktop requires the access of storage locations).
As to claim 2, Mureinik discloses identifying a subsequent user and completing requests using predefined locations they are permitted to access (inherent to the extent recited, since the server will have defined access to storage, and access thereto by the user implies permission).
As to claims 3 and 4, Mureinik discloses the control connection for the controller to power up or reset the logic block, in response to instruction from the second computer system (since the authentication of a next user/client for a VM could be seen to reset the processors for this user)
As to claim 40, Mureinik discloses the method of operating substantially as described with regard to the functions indicated of the system of claim 1
As to claim 41, Mureinik discloses controller program, inherent in the host to access the storage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent No.:
2012/0102564	Creating distinct user spaces with mountable file systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY J PORTKA whose telephone number is (571)272-4211.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARY J PORTKA/Primary Examiner, Art Unit 2138                                                                                                                                                                                                        September 11, 2021